PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/046,813
Filing Date: 26 Jul 2018
Appellant(s): Hyde et al.



__________________
Terry Edwards
Reg. No. 50,254
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated Dec. 22, 2020 from which the appeal is taken have been modified by the Appeal brief conference dated November 1, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
                            WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 USC 112(b) or 112 (pre-AIA  second paragraph rejection of claims 1-20 has been withdrawn. 
(3) Response to Argument
Claim Rejections - 35 USC § 101
 Appellant argues that the claimed subject matter is directed toward improving a user experience with computer program to receive real-time product advice based on personalized metric.  Appellant argues that the previous Office errs in an impermissibly broad manner and ignores the details of the claims and fails to recognize the practical benefits to the user experience.  The examiner disagrees.  The examiner notes the Appellant fails to point to what details the previous Office action ignore in the analysis of the rejection.  Conclusory statements are not persuasive.  With respect to the argument that the claimed subject matter improves the user experience, the Appellant fails to explain what about the user experience has a relationship with a technical process other than a computer program is 
Appellant argues with respect to Step 2A prong 1, that the claimed subject matter is not abstract.  Specifically, Appellant state that the claim limitations recite a technical solution to a technical problem as the claimed subject matter improves user experience with interacting with a computer program to receive product advice based on personalized metrics and functioning of computer technology.  Appellant recites the limitations “embedding a program comprising a user interface in a website accessible over a global network such that the program is launched when a user logs in to the website”, “electronically receiving profile data...”, “executing the program embedded in the website to ...[translate] the second weighted score to second reason text...”, “displaying the bridge reason text on the user interface with a hyperlink to expand the user interface to include a detailed description...” and “displaying the first reason text and second reason text...”.  Appellant states that the recited limitations do not recite any mathematical concepts, methods of organizing human activity or mental processes.   The examiner is not persuaded.  Appellant statement “that the claim limitations recite a technical solution to a technical problem as the claimed subject matter improves user experience with interacting with a computer program to receive product advice based on personalized metrics and functioning of computer technology” is conclusory.  Conclusory statements are not persuasive.  The examiner notes that the Appellant fails to identify, explain or define the technical problem the invention is attempting to solve and fails to identify, explain or define a solution the invention providing.   With respect to the Appellant’s 
  Appellant points to the PTAB decision 2017-002898 makes the conclusory statement that the current application is similarly patent eligible.  Conclusory statements are not persuasive.  The Appellant fails to provide any analysis as to the applicability of the PTAB decision with the current application.  The rejection is maintained.
Appellant argues that when considered under step 2A prong 2, the claimed subject matter is patent eligible.  Appellant lists points (a)-(c) stating that the (a) enabling of 
 Appellant cites PTAB decisions Ex parte Borucki 2018-001010 where the court found retrieving data from a remote cloud service over a network and executing a profile on the self-service device is patent.  Appellant states that the current application is similarly patent eligible as the current application retrieves real-time data and executes a program embedded on a website to determine whether a user is recommended for a product.  The examiner respectfully disagrees.  The court of Borucki found the elements “retrieving, from a remote cloud processing service, over a network, and executing the transaction profile on the self-service device in real time, i.e., when the client starts an interaction with the self-service device” when considered in light of the specification that the “transaction profile” to be a script that engages an API of self-service device and runs through questions/functions 
Appellant cites the PTAB opinion Ex parte Kamath directed toward optimizing and using predictive model to determine marketing options applied to web traffic for a plurality of web sites making the conclusory statement that the current application is similarly patent eligible.  The examiner is not persuaded by conclusory statements.  Appellant fails to provide any analysis as to the applicability of Kamath and the current application. The rejection is maintained.
Appellant argues that the limitation “embedding a program in a website over a global network such that a program is launched when a user logs in a website” is directed toward a practical application as the limitation is computer centric that does not fall within any of the judicial exceptions discussed above.  Appellant argues that such computer functionality provides a computer based solution to solving privacy and encryption issues.  The examiner disagrees.  With respect to the argument “solving privacy and encryption issues” appellant is arguing elements not claimed.  With respect to the “embedding a program...such that a program is launched with a user logs in a website” appellant is arguing a common business practice.  Appellant has 
Appellant argues that the limitation “electronically retrieving profile data for the user, wherein the profile data for the user, wherein the profile data is stored as a self-describing object in the data warehouse for the third party entity” improves data storage for data accessible in the data warehouse and computer centric in its elements.  Appellant states that the storing of data as self-describing object in the data warehouse is strictly related to computer based problems relating to data organization and storage across a data warehouse.  Appellant further argues that retrieving data from a data warehouse can only be performed by a computer and not using mental processes.  The examiner respectfully disagrees.  The claim limitations and specification fails to provide any details as to the technical implementation of the retrieving stored data function.  Rather the limitation is high level with an expect result.  Furthermore, the specification is silent as to addressing problems related toward data organization or storage across a data warehouse.   The claim limitations also are not directed toward a process to solve technical problems of data organization or storage across data warehouse.  Appellant is arguing elements not claimed.  In additions the courts have held that transmitting/retrieving data is insignificant activity without significantly more.  With respect to the argument related toward mental processes, this is an analysis under step 2A prong 1, not prong 2 and was not in consideration in the analysis of patent eligibility under step 2A prong 2 of the previous Office action.  The rejection is maintained.
Appellant makes the conclusory statement that the limitation “displaying ...text on the user interface with a hyperlink...” improves user interface experience for a user to hide/expand data”.  Appellant argues that displaying data as claimed is computer centric and cannot be performed using mental processes.  Conclusory statements are not persuasive.  The examiner notes that the displaying function is high level without any details as to the implementation of the displaying function beyond the result.   Furthermore, the Appellant fails to provide any evidence of improvement of anything as it related to the display function that goes beyond intended use. With respect to the argument related toward mental processes, this is an analysis under step 2A prong 1, not prong 2 and was not in consideration in the analysis of patent eligibility under step 2A prong 2 of the previous Office action.  The rejection is maintained. 
Appellant cites Core Wireless arguing that the current application is similiarly patent eligible as the claimed subject matter is directed toward an improved user interface that hides/expand data and displays text.  The Appellant makes the conclusory statement that providing the reasoning represents an improvement over other user interfaces.  Conclusory statements are not persuasive.  Furthermore, the Appellant fails to apply an analysis as to the similarity between Core Wireless and the current application other than both include user interfaces.  The “reasoning’ argued is merely data displayed.  Appellant has failed to explain how displaying data content has any impact on the functioning of user interfaces.  With respect to the “expand/hide” this function is not positively recited in the claim language, rather the information displayed includes reason text and a hyperlink.  The hyperlink is for an 
Appellant argues that based on the arguments above, the claimed subject matter as a whole integrates the alleged judicial exception into a practical application and therefore, claims 1-20 are patent eligible.  The examiner disagrees, see response above.  The rejection is maintained.
Claim Rejections - 35 USC § 112 (a)
Appellant argues that the limitation “embedding a program comprising a user interface in a website accessible over a global network such that the program is launched when a user logs into the website, wherein the website is associated with a third-party entity” is supported in para 0040-0041.  The examiner respectfully disagrees. 
[0040] In embodiments in which the system includes a widget embedded into a client facing website, the widget may be deployed in two ways: (1) at account login; and (2) at a consumer website. In embodiments in which the widget is launched when the user logs in to the client website, the widget may use the account information, which may include prepopulated data, to generate the suggestions. For example, the client website may be configured to allow the account login to get personal data from the account or pull data from personal financial management software. 

[0041] In embodiments in which the widget is launched at a consumer website, the widget may be launched within the website and may provide questions to obtain the key data using a webpage of the website as the interface.

Please notes that although there is support for a system which includes an embedded widget/program that may be deployed at a login/website, there is no support for the function “embedding”.  The specification is silent with respect to any present-tense step of “embedding” technical process or function.  Accordingly the function “embedding a 
 Appellant argues with respect to the limitation “translating the second weighted score”...”translating the bridge score” is described in the specification in para 0023, 0115-0123 and 0132-0133 as the program converts/translates the weighted score to reason text.  
[0023] Applicant herein presents methods, systems, and devices for dynamic scoring of input data to generate product suggestions, where reasoning text is provided for each of a plurality of factors. A method for dynamic scoring of input data is disclosed. The method includes receiving profile data from a client account and applying the profile data to a bridge to determine whether the client account is compatible with the bridge. The bridge includes a ruleset and the ruleset includes a plurality of rule conditions. Applying the profile data to the bridge includes determining whether a rule condition of the plurality of rule conditions is true for the profile data and, in response to determining the rule condition is true for the profile data, calculating a weighted score for the rule condition. The method includes generating reason text based on the weighted score, wherein the reason text indicates how the weighted score for the rule condition impacts the bridge.

[0115] Referring now to FIG. 8, a block diagram of an example process flow 1800 for dynamic scoring of input data is illustrated. The process flow 1800 includes a bridge 1802 and the bridge 1802 includes a ruleset 1804 and the ruleset 1804 comprises a plurality of rule conditions 1806a-
1806c (may be referred to collectively as 1806). It should be appreciated that the process flow
1800 may include any number of rulesets 1804 without departing from the scope of the disclosure, and may preferably include more than one ruleset 1804. A weighted score 1808a-1808c (may be referred to collectively as 1808) is associated with each of the plurality of rule conditions 1806.
Reason text 1812a-1812c (may be referred to collectively as 1812) is associated with each of the weighted score 1808. The process flow 1800 further includes a dynamic score 1810 output and a bridge score 1814 output. The process flow 1800 illustrated in FIG. 8 is particularly directed to a novel dynamic scoring system utilizing a plurality of rule conditions 1806 that return a plurality of reason texts 1812. The process flow 1800 provides an individualized reason text 1812 for each of the plurality of rule conditions 1806 in a dynamic fashion.

[0116] The bridge 1802 may include a product, service, or concept. In an embodiment the bridge 1802 may include a financial planning product or service and the solution of the process flow 1800 provides an indication of the relative fit of the bridge 1802 to the profile data received from a client account. In an embodiment, the bridge 1802 includes multiple rulesets 1804 and the scores determined based on the multiple rulesets 1804 will determine whether the bridge 1802 is compatible with the client account
.
[0117] The ruleset 1804 is a subset within the bridge 1802 that includes a plurality of rule conditions 1806. The ruleset 1804 is a collection of rule conditions 1806 and provides calculations to determine whether the bridge 1802 is compatible with the client account and/or a degree of compatibility or impact the bridge 1802 would have on the client account. The plurality of rule conditions 1806 in the ruleset 1804 lead to the calculation of a weighted score 1808 based on the rule condition 1806. In an embodiment, the rule conditions 1806 are each a Boolean condition, and the Boolean condition may be reached by manipulating the profile data with functions and calculations.

[0118] The weighted score 1808 is applied when the corresponding rule condition 1806 is true. The weighted score 1808 may be static or the weighted score 1808 may be a result of an algorithm or curved scoring rule. In an embodiment, the plurality of weighted scores 1808 include a mixture of static and dynamic weighted scores 1808. The weighted scores 1808 and accompanying algorithms may be configurable by a client account or administrator account associated with the process 1800 of dynamic scoring. The dynamic score 1810 is an algorithm or curved scoring rule. In an embodiment, each of the weighted scores 1808 is a result of a curved scoring rule, or in an embodiment as illustrated in FIG. 8, only a select rule condition 1806c is associated with a dynamic score 1810.

[0119] The dynamic score 1810 is generated based on an algorithm that can model the impact of the bridge 1802. In an embodiment, the dynamic score 1810 is a bell curve scoring rule where a midpoint is a peak parameter for the bridge 1802. For example, where the bridge 1802 is a retirement investment plan, the midpoint might indicate a client age of 55 for the particular investment plan. In the case of a dynamic score 1810 based on an algorithm, different reason text 1812 will be provided for each section of the curve. It should be appreciated that a single rule condition 1808 may include a static scoring condition and a dynamic scoring condition.

[0120] The reason text 1812 explains how the rule condition 1808 impacts the bridge overall.  The reason text 1812 may include data values utilized in the analysis or processed through the plurality of rule conditions 1806. As an example, the reason text may state "The client is age 65 and therefore the client is recommended to participate in [example financial service]." In an embodiment, the reason text 1812 may be utilized by a compliance department to justify the final indication of whether the client account is compatible or incompatible with the bridge 1802. In an embodiment, the reason text 1812 may be utilized by a sales department or compliance department to explain why the client account is determined to be compatible or incompatible with the bridge 1802. The reason text 1812 may be tagged with a symbol indicating whether the impact of the bridge 1802 on the client account is anticipated to positive, neutral, or negative. The reason text 1812 may further be tagged with a symbol indicating whether the impact of the particular rule condition 1806 of the particular ruleset 1804 is positive, neutral, or negative for the client account. [0121] The bridge score 1814 is the sum of all weighted scores 1808 and dynamic scores 1810.

The bridge score 1814 may be converted into an indicator that provides a notification to a client account that the bridge 1802 is anticipated to have a positive, neutral, or negative impact on the client account. The bridge score 1814 is the sum of all weighted scores 1808 and dynamic scores 1810.  The bridge score 1814 may be converted into an indicator that provides a notification to a client account that the bridge 1802 is anticipated to have a positive, neutral, or negative impact on the client account. The indicator may further provide a probability that the bridge 1802 would be beneficial for the client account. The bridge score 1814 is a combination of all weighted scores 1808 associated with all rulesets 1804 of the bridge 1802.


[0122] In an embodiment illustrated in FIG. 8, the process flow 1800 is directed to novel improvements in dynamic scoring where a reason text 1812 is provided for each of a plurality of rule conditions 1806. The reason text 1812 provides explanation and reasoning for each of the plurality of rule conditions 1806 in a dynamic fashion that is automatically updated when new data or parameters are received

[0123] In an embodiment as illustrated in FIG. 8, each individual scoring element i.e. each individual rule condition 1806 providing a weighted score 1808 is given reason text 1812

[0132]... The computing device generates at 2010 reason text based on the weighted score, wherein the reason text indicates how the weighted score for the rule condition impacts the bridge.



Please note that the specification does not support “translate...score” as the term is not applied in the specification.  With respect to the term “convert” the specification has support for a score converted into an “indicator” that provides notification.  This “convert” function has nothing to do with a “weighted” or “bridge” score.  Therefore, Appellant is arguing an interpretation of translate not supported in the specification.  The rejection is maintained. 
 Appellant argues that the specification has support for “ruleset comprises a plurality of rule conditions pointing to para 0172 and the concept “wherein each of the plurality of rule conditions comprises a Boolean condition and feeds into a corresponding weighted score” is disclosed in FIG 8 ref # 1806 and 1808. 

    PNG
    media_image2.png
    831
    1302
    media_image2.png
    Greyscale

[0172] Example 21 is a method for dynamic scoring to generate a needs-based product suggestion. The method includes receiving profile data from a client account and applying the profile data to a bridge to determine whether the client account is compatible with the bridge. The bridge comprises a 

The rejection focused on the limitation “ruleset comprises a plurality of rule conditions...feeds into the corresponding weighted score”.  The issue with this limitation is the “feeds into corresponding weighted score.”  The specification states “determining whether a rule condition of the plurality of rule conditions is true for the profile data and, in response to determining the rule condition is true for the profile data, calculating a weighted score for the rule condition.”, FIG. 8 only links the process of rules sets then goes to score the rule condition and then goes to the reason score.  This is not analogous to the rule condition feeds into the corresponding weighted score.  As the “score” is calculated for the rule condition.  Feed in the realm of computer technology is the movement of data.  According to para 0172, rule condition does not feed into the corresponding weighted score, but instead the weighted score is calculated “for the rule condition”.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Appellant argues that the prior art references fail to teach “electronically retrieving profile data for the user, wherein the profile data is stored as a self-describing object in a data warehouse for the third-party entity,”.  Appellant argues that the prior art Peard fails to teach any data stored in a data warehouse and fails to teach the stored data in the data warehouse as a self-describing object.  The examiner respectfully disagrees.   With respect to the argument that the prior art Peard fails to teach storing any data, the prior art teaches in FIG. 1 ref # 200 –retrieve user profile; ref # 400 – 
FIG. 15: teaches self-describing data objects of data user provides that is stored

    PNG
    media_image3.png
    621
    695
    media_image3.png
    Greyscale

[0055] After step 300, the process passes to step 400. In step 400, the processing generates a user profile, if a user profile has not previously been generated, i.e., it is the first time that the user has been on the system, or alternatively the system updates the user profile, if indeed a user profile has previously been generated. FIG. 16 is a diagram showing illustrative user profile data, in accordance with one embodiment of the invention. For example, user profile information may include personal information, expected pay, expected pay increases, target retirement age, target retirement income, savings in respective plans, as well as various other information. 

[0119] If yes in step 765, i.e., further processing should be performed with different age criteria, then the process passes to step 720. In step 720, the calculation governing module determines, i.e., or retrieves from memory, further age criteria upon which to run the calculations. Processing then proceeds as described above.

Please note as illustrated in FIG. 16, that the data stored is self-describing and that the data is retrieved from memory.  A memory is analogous to a data warehouse.   The rejection is maintained. 

self-describing object” 
[0126] The data in the client core profile 1906 is stored as a self-describing object.
Therefore applying the broadest reasonable interpretation to the term “self-describing”, the term as applied in the prior art has been interpreted to be a descriptor of the data stored,  For example address data is stored as address, age of a client is stored as age.  
The previous Office Action defined the interpretation of the term applied – see page 45
The examiner is interpreting the term “self-describing object” to be data descriptor.

With respect to obtaining data from third party, the prior art teaches data can be provided by third parties such as employer and financial entities. See FIG. 3 

    PNG
    media_image4.png
    640
    857
    media_image4.png
    Greyscale


The rejection is maintained.
Appellant argues that the prior art Peard fails to teach user’s age retrieved form this party.  The examiner disagrees with the premise of Appellant’s argument.   The for a third party [intended use] wherein the profile data comprises the user’s age.   Appellant is arguing limitations not claimed and therefore, Appellant’s argument is not persuasive. . 
Appellant argues that the prior art references fail to teach “executing the program embedded in the website to determine whether the user is recommended for a certain product by processing a bridge algorithm, wherein the bridge algorithm comprises a ruleset and the ruleset comprises a plurality of rule conditions, wherein each of the plurality of rule conditions comprises a Boolean condition and feeds into a corresponding weighted score calculation” .  Specifically appellant argues the prior art references fail to teach Boolean condition associated with each of a plurality of rule conditions.  Appellant further argues that the prior art references fail to tech each Boolean condition feeds into a weighted score calculation and fails to teach weighted score calculations by applying a metric to a curved scoring profile.    The examiner respectfully disagrees.  A Boolean condition is no more than applying data to consider using any of a plurality of operator conditions including “and”, “or”, “not”, “nor”, “nand” or “Xor”  The prior art Peard teaches in at least para 0067 boolean operator “and” applied to data descriptors for example particular periods after retirement, chances of survival to an age, probability running out of assets, ...ect...; 
[0067]...For example, information may be generated based on variance of particular periods after retirement, chances of survival to a particular age, and probability of running out of assets, as well as other parameters.

For example Boolean operator “or” applied to data descriptors including different target age group, different resources to draw from, different order in which to draw resources, different in other parameters

824, various parameters associated with the users request are assigned what is herein characterized as a “grade.” For example, the grade might relate to how well the user is set up for retirement at age 62. Such grade may be based on a variety of parameters (as described in step 824) such as results of the calculation run vis-à-vis the desired target results of the user, or results of the calculation run vis-à-vis values generally accepted by the populous.
[0144] Thus, for example, if the processing as described herein might yields a result of the user having 2.5 million in savings at age 75, assuming retirement at age 62. Contrasting such savings with a user target savings at age 75 of 2.0 million might well result in a very good grade, e.g. an “A”. However, if the general accepted populous savings at age 75 is 3.0 million, such would result in a poorer grade, such as a “C”.
[0145] FIG. 22 is a retirement scorecard (showing grades for retirement readiness) generated by the financial calculation system, in accordance with one embodiment of the invention. As shown in FIG. 22, the grades may be generated based on variance of target retirement income, current age, age of retirement, as well as a variety of other factors, as desired.
[0146] Accordingly, in step 825 of FIG. 11, (which is performed after step 824) the processing weights the various grade parameters that were assigned in step 824, so as to determine an overall grade. Thus, for example, if the user has conveyed that they wish the grade to be exclusively based on their own target values, then such grade parameter might be given a weight of “1”, whereas all the other grade parameters are assigned a value of “0”. It is of course appreciated that such weighting may be done in any of a wide variety of manners, i.e., such that the relative importance of the assigned grade parameters is taken into account.
 [0148] In step 827, decisioning is performed as to whether the grade generation processing should be repeated based on different parameters, e.g. different retirement age. If yes, then the process passes to step 822. Processing then proceeds as described above.
Please note explicit teaching of a rule set comprising rule conditions where  each of the rule conditions comprise Boolean condition and feeds/calculated into a corresponding/assigned weighted score calculation. 
With respect to the “determine whether the user is recommended for a certain product by processing a bridge algorithm” limitation the prior Peard teaches:
[0164] FIG. 23 is a diagram showing the results of such retirement demand (longevity) and retirement supply (retirement resources) processing, in accordance with one embodiment of the invention. The calculation processing portion module 140 may be used to determine an “optimal retirement age” for a user using some or all of a retirement plan sponsor's active employee data, for example, as well as other data. In FIG. 23, the vertical-axis denotes the number of years after retirement. The horizontal axis denotes the retirement age. FIG. 23 plots retirement demand against retirement supply. As shown in FIG. 23, retirement demand decreases with increased age, i.e., since as a person gets older there are fewer anticipated years in which they are expected to live. On the other hand, retirement supply grows with continued employment, i.e., as a person continues to work the retirement funds secured from that work continue to grow. Other assets may also continue to grow. As shown, at a particular point, the retirement demand and the retirement supply curves intersect. It is this point that may be characterized as an optimal retirement age.
the “optimal retirement age” output data can be calculated before and after certain “events” in order to measure the impact of changes in the environment (for example, before and after the “market meltdown” in 2008, or before and after a significant change in plan design). Additional data may well be needed to isolate the particular event, i.e. such as 401(k) balance data before and after market downturn in 2008, or projected pension plan benefit information before and after some event. Such additional input data may be input in accord with FIG. 3 described above.
[0166] In accordance with one aspect of the invention, a plan sponsor, financial consultant, and/or some other person (or a computer system in some automated manner) may determine an appropriate set of assumptions to use for projection processing (i.e. mortality assumption, assumptions about sources of retirement income inside and outside of plan sponsor plans, salary increase assumptions, and market return assumptions, for example.). Such additional input data may be input in accord with FIG. 3 described above.
[0167] The “optimal retirement age” output data and impact of events may be compiled into report(s) for analysis, such as in step 920 of FIG. 13. Any and all of the output data can also be extracted for use in participant benefit statements, including but not limited to projected retirement supply values, projected retirement demand values, optimal retirement age, projected retirement income at various ages, expected longevity at various ages, and probability of retirement supply being sufficient to meet retirement demand, for example. Input data, assumptions and output data will be stored for future use and reprocessing.
[0187] What would the impact on retirement age be if employer 401(k) contributions were suspended for one year? 
[0188] What would the impact on retirement age be if the pension plan were frozen? 
[0189] What if tax rates increase significantly? 
[0191] What if annuity features are added to the retirement program?
 [0192] Will employee behavior begin to change, especially if program features are changed? 
[0193] What is the cumulative impact of all of these changes

The prior art Loeper teaches:

Abstract:... The recommendation may include a range of portfolio values over their life or time horizon within which the client's portfolio should remain in order to ensure the recommendation remains within a "comfort zone", which represents sufficient confidence that the client's goals will be achieved while avoiding excessive current sacrifice. Periodic monitoring of the recommendation is also performed to capture changes to the client's goals and actual portfolio values based on the results of the capital markets. Appropriate changes to the recommendation can then be made to ensure that the recommendation remains within the "comfort zone"

[0026] ... the financial advisor now asks the client to identify their goals, as at block 112. Goals typically include the availability of resources at various times, such as a range of annual income during retirement, a desired range of funds in an estate at a particular point, a range of desires for anticipated large expenditures, such as educational expenses for a child, major future purchases such as a vacation home, a retirement vacation travel budget, a desired estate value at death, or any other expenditure of any description. Goals can be relatively serious or frivolous, and no accounting between the two is made during the goal identification phase of the method because traditional financial planning methods have advisors coaching clients about being realistic in goal setting which eliminates the potential for achieving "frivolous" goals this method of financial advising would enable. Furthermore, the kinds of goals will vary between clients. For example, a childless couple may have no need for an estate or to pay for education. The advisor should be careful to elicit all of the goals of the client, including both common goals and those that are rare or even unique to the client. The advisor, having obtained the identity of the goals, at block 113,  ideal retirement age, or an ideal number of annual vacation trips during retirement. Other values can be in the nature of one or more planned cash withdrawals at one or more defined points in the future, or for recurring expenses or a future major expense (e.g. "the beach house"). The value of goals may also include amounts and timing of savings to be added to the portfolio prior to retirement.



[0049]... Investment recommendations are preferably classes of assets which are passively invested (e.g. large cap, mid cap and small cap stocks, foreign stocks, Treasury and or municipal or corporate fixed income securities, and cash equivalents).

[0051] Using the relative goal-weighting technique, it can often be found that a relatively small change in one goal (e.g. increasing retirement age by one year where client loves their job and doesn't mind working an additional year), can be sufficient to make a significant change in another goal (e.g. buying beach house 5 years earlier)....

[0054]...This combined package of the client's life long goals along with the recommended investment strategy/allocation to passive investments and approximate current portfolio values are combined to calculate those future portfolio values necessary to have sufficient confidence (i.e. avoid too much uncertainty) and those potential future portfolios values that would place them at excessive confidence (i.e. too much sacrifice to their lifestyle). ...


[0069] The method of providing advice according to the invention can be generalized. In a generalized form, a method of the invention is used to provide investment advice as well as advice about the best choices about life goals given at least two goals (one being some targeted end value or series of spending goals or liabilities, and the other being the desire to avoid unnecessary investment risk). In this generalized method, a client may be an individual, corporation, or institution. Background information may include a current portfolio value, current program expenses, and current development expenses, for example. The client is prompted to identify a spending or target end goal, their tolerance for investment risk and their desire to avoid investment risk, and identify both ideal and acceptable values for each. The goals may vary depending on the nature of the client. For example, for a charitable institution engaged in planning investment of an existing or newly donated sum, the goals may include levels of investment risk, a desired annual income for programs, an annual budget for development and a desired value of a portfolio at a certain date in the future. The client is then prompted to identify relative values of such goals. A charitable institution may weigh a desire to engage in present spending against a desire to have a large sum in the future for a capital project. A recommendation under this method appropriate to the client, the goals, the ideal and acceptable values of each goal, the relative values of all goals, may then be developed. As with other recommendations, the investments must be passive, in order for the confidence assessments to be directionally accurate. A range of values on a year by year basis (or other time period) may be provided within which the goals of the client can be reasonably confident of exceeding such goals, yet avoiding undue sacrifice or excessive compromise to the goals can be calculated. If the value of the portfolio falls outside this range, then the recommendation should be reviewed. Similarly, if background information changes, if goals are added or deleted, or if ideal or acceptable values of goals change or the relative weight of goals change, then the recommendation should be reviewed. 

[0070] The method of providing advice, including the steps of obtaining background information the client, identifying a set of client goals, identifying ideal and acceptable values for each goal, and identifying relative weighting of the various goals, and designing a recommendation with results for each goal not better than the ideal value and not worse than the acceptable value, may be applied using a variety of techniques of measuring the confidence and or likelihood of various outcomes. In one preferred embodiment, the technique of using a Monte Carlo based model of capital markets, properly considering the market's uncertainty and behavior in random time periods and specifically not ignoring the risk of active investments potential risk of material underperformance is assessed and can be used in the development, and in the future assessment of the confidence of a recommendation, even if the recommendation is not developed and reviewed using the goal-based methods set forth above.

Please note the prior art teaching Boolean “and” conditions including range of income, range of funds, range of expenditures, desired estate value and teaches Boolean “or” conditions such as ideal number of vacation tripe, planned cash withdrawals, future major expense” applied based on weighted goals or preferences.  The examiner maintains the prior art references teach the claim limitations

Please note that the prior art reference Loeper explicitly teaches determining whether to recommend a certain product based on a ruleset of a plurality of conditions where the conditions include Boolean conditions corresponding to weighted goals.  The rejection is maintained.
Appellant argues that the prior art references fail to teach “in response to determining the first Boolean condition is true for the user’s age, calculating a first weighted score by applying the user’s age to a first curved scoring profile, wherein a midpoint of the first curved scoring profile is an optimum age for the certain product;”  Appellant argues that the prior art Peard fails to teach the analysis is performed in response to determining the first Boolean conditions is true and fails to teach “curved scoring profile” where the midpoint is the optimum age of a product. 
The examiner respectfully disagrees- FIG. 17; 

    PNG
    media_image5.png
    551
    806
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    608
    801
    media_image6.png
    Greyscale

Please note FIG. 17 illustrates a curve maximum/midpoint retirement distribution.  FIG. 18 illustrates the product optimum age for defined contribution/benefit plan midpoint/maximum point.  
[0067]... For example, information may be generated based on variance of particular periods after retirement, chances of survival to a particular age, and probability of running out of assets, as well as other parameters.

[0142] In step 822, the processing retrieves data upon which a grade (or multiple grades) are to be assigned. In accordance with one embodiment of the invention, data retrieved and used in the generation of grades may include: (1) raw data from user and/or third parties; (2) data generated in the calculation runs, i.e., yielded data; and (3) probability values associated with the raw and yielded data.
[0144] Thus, for example, if the processing as described herein might yields a result of the user having 2.5 million in savings at age 75, assuming retirement at age 62. Contrasting such savings with a user target savings at age 75 of 2.0 million might well result in a very good grade, e.g. an “A”. However, if the general accepted populous savings at age 75 is 3.0 million, such would result in a poorer grade, such as a “C”.
[0164] FIG. 23 is a diagram showing the results of such retirement demand (longevity) and retirement supply (retirement resources) processing, in accordance with one embodiment of the invention. The calculation processing portion module 140 may be used to determine an “optimal retirement age” for a user using some or all of a retirement plan sponsor's active employee data, for example, as well as other data. In FIG. 23, the vertical-axis denotes the number of years after retirement. The horizontal axis denotes the retirement age. FIG. 23 plots retirement demand against retirement supply. As shown in FIG. 23, retirement demand decreases with increased age, i.e., since as a person gets older there are fewer anticipated years in which they are expected to live. On the other hand, retirement supply grows with continued employment, i.e., as a person continues to work the retirement funds secured from that work continue to grow. Other assets may also continue to grow. As shown, at a particular point, the retirement demand and the retirement supply curves intersect. It is this point that may be characterized as an optimal retirement age.
Please note explicit teaching of supply curves. 
[0165] ...Additional data may well be needed to isolate the particular event, i.e. such as 401(k) balance data before and after market downturn in 2008, or projected pension plan benefit information before and after some event. Such additional input data may be input in accord with FIG. 3 described above.
[0166] In accordance with one aspect of the invention, a plan sponsor, financial consultant, and/or some other person (or a computer system in some automated manner) may determine an appropriate set of assumptions to use for projection processing (i.e. mortality assumption, assumptions about sources of retirement income inside and outside of plan sponsor plans, salary increase assumptions, and market return assumptions, for example.). Such additional input data may be input in accord with FIG. 3 described above.
[0167] The “optimal retirement age” output data and impact of events may be compiled into report(s) for analysis, such as in step 920 of FIG. 13. Any and all of the output data can also be extracted for use in participant benefit statements, including but not limited to projected retirement supply values, projected retirement demand values, optimal retirement age, projected retirement income at various ages, expected longevity at various ages, and probability of retirement supply being sufficient to meet retirement demand, for example. Input data, assumptions and output data will be stored for future use and reprocessing.

[0185] The parameters of FIG. 24 collectively, in conjunction with utilization of the financial calculation system 100, provides a framework to explore many of the following illustrative questions and ultimately guide retirement program strategy: 

[0186] How long should employees expect to delay retirement due to the 2008 market meltdown? 

[0187] What would the impact on retirement age be if employer 401(k) contributions were suspended for one year? 

[0188] What would the impact on retirement age be if the pension plan were frozen? 

[0189] What if tax rates increase significantly? 

[0190] What if interest rates increase? 

[0191] What if annuity features are added to the retirement program? 

[0192] Will employee behavior begin to change, especially if program features are changed? 

[0193] What is the cumulative impact of all of these changes?

Please note that the prior art Peard teaches Boolean conditions that are weighted in order determine a curved scoring profile of the financial product as it relates to users age and retirement.   The rejection is maintained. 
Appellant argues that the prior art references fail to teach “translating the first weighted score to first reason text explaining how the user’s age impacts whether the user is recommended for the certain product;”.  Appellant argues that the prior art Peard 
[0096] In step 356, based on the obtained parameters and available calculations, the calculation availability processing portion then applies a further rule set, in accordance with one embodiment of the invention, to generate comments and/or questions that will be presented to the user. Thus, for example, if the user provided stock information, the further comments/questions presented to the user might relate to the variance in value of such stocks in recent years.

Please note that the prior art teaches using obtained parameter which include as illustrated in FIG. 15- age, gender, asset information, income, cost, inheritance....which is used to calculate portions that are applied to a rules set in order to generate comments and questions and recommendations on stocks.  
[0146] Accordingly, in step 825 of FIG. 11, (which is performed after step 824) the processing weights the various grade parameters that were assigned in step 824, so as to determine an overall grade. Thus, for example, if the user has conveyed that they wish the grade to be exclusively based on their own target values, then such grade parameter might be given a weight of “1”, whereas all the other grade parameters are assigned a value of “0”. It is of course appreciated that such weighting may be done in any of a wide variety of manners, i.e., such that the relative importance of the assigned grade parameters is taken into account. 

Please note the prior art teaches that the graded/scored parameters used for calculation are weighted 

[0167] The “optimal retirement age” output data and impact of events may be compiled into report(s) for analysis, such as in step 920 of FIG. 13. Any and all of the output data can also be extracted for use in participant benefit statements, including but not limited to projected retirement supply values, projected retirement demand values, optimal retirement age, projected retirement income at various ages, expected longevity at various ages, and probability of retirement supply being sufficient to meet retirement demand, for example. Input data, assumptions and output data will be stored for future use and reprocessing.

[0178] It is appreciated that there are various ways to look at the optimal retirement age solution. In particular, there are various assumptions to be made and levers that a plan sponsor can utilize to impact the supply side of the optimal retirement age solution, such including the: [0179] relative mix of and level of retirement income—Social Security, pension and 401(k) [0180] availability of Roth vs. Traditional 401(k) [0181] availability of a pension annuity (or lump sum) [0182] amount of employer 401(k) contributions and the influence on participant saving patterns [0183] existence of automatic savings and investment features and defaults All of these levers have an influence on the optimal retirement age and a financial planner, using the financial calculation system 100, can gain insight into the relative power of any given change by measuring the change in terms of increasing or decreasing the optimal retirement age.
100, it is possible to get a clearer picture of how well employees are preparing for a successful retirement and the role of a sponsor's retirement program in that success. In addition, it is possible to measure the relative impact of the outside FORCES (changes not in your control), ACTIONS (changes in your control, like plan design changes or salary freezes) and REACTIONS (employee changes due to FORCES and ACTIONS) that are constantly increasing or decreasing the optimal retirement age. Various other parameters may also be considered. FIG. 24 is a table showing aspects of retirement readiness relating to measuring the implicit forces, actions and reactions that may be in play, in accordance with one embodiment of the invention.
Please note that the prior art teaches the calculations include optimal age as it relates to optimal assets, investments and expenses.  The rejection is maintained. 
Appellant argues that the prior art references fail to teach “calculating the bridge score based on the first weighted score and the second weighted score, wherein the first weighted score and the second weighted score are weighted differently in calculating the bridge score”.  Appellant repeats that argument above that the prior art Peard fails to teach a “weighted score” based on users age or asset data to a curving scoring profile, the examiner disagrees.  See argument (4) and (5) above.  Appellant argues that the bridge score is based on the weighted score calculated by applying the users age to the curved scoring profile where the midpoint is the optimum ages of the curve scored profile and where the weighted score calculated by applying asset data to different curved scored profiles. See argument (4) and (5) above and the illustrations of FIG. 17 and 18.  
Appellant further argues that the prior art Peard fails to teach the age weighted score and the asset weighted score are weighted differently when calculating the weighted score.  The examiner respectfully disagrees.  Although the claims do recite that the first weighted score (i.e. age) and second weighted score (i.e. asset) are calculated differently, the language of the claim and specification is broad as to what entails “differently”.  The prior art as discussed above explicitly teaches calculated weighted 
[0046] In response, the model provides age dependent, i.e., age triggered analysis, based on the various information that is provided. The model of the invention provides a grade, e.g., A, B, . . . F, depending on the information provided. In particular, the grade may typically vary over what desired ages are desired. As the user enters a higher age of intended retirement, the grade might well improve. Further, the grade may vary based on what assets are pulled from and the particular order of pulling from assets.
[0047] In conjunction with the model generating such grades, for providing an understanding of the user's retirement situation (or other financial situation), the model also generates and utilizes probabilities. In particular, the invention works with the probabilities of life expectancy. In the analysis, post retirement years of a person may be divided into four periods of time, for example. Chance of living 25 years is 50%, chance of living 35 years is 25%, and chance of living 40 years is 1%. Such probabilities are then used in conjunction with other data, such as assets and draw down of those assets.
[0084] In step 370, the processing determines if input was received from the user to: (A) proceed with processing of a requested calculation based on the obtained information, OR (B) alter the requested calculation in conjunction with securing further data. Thus, option (A) relates to the situation where the user is acceptable to one of the options that is currently provided to the user. On the other hand, option (B) relates to the situation in which the user (perhaps as a result of the information and questions presented to the user) has reconsidered the desired calculation, and, for example, would now like to input further information so as to allow different and/or more detailed calculations.
As cited in the limitation “calculating a second weighted score...”, the prior art teaches (para 0084) different calculations related to a requested calculation, an altered calculation with further data, calculations where user selected options are set, or user situations to allow for different and/or more detailed calculations. 
[0144] Thus, for example, if the processing as described herein might yields a result of the user having 2.5 million in savings at age 75, assuming retirement at age 62. Contrasting such savings with a user target savings at age 75 of 2.0 million might well result in a very good grade, e.g. an “A”. However, if the general accepted populous savings at age 75 is 3.0 million, such would result in a poorer grade, such as a “C”.Please note in para 0046-0047 is directed toward calculating a weighted age and para 0094-0096 is directed toward calculations of parameters on stock information

776-1, one calculation processing portion may determine financial life style of an individual or a married couple (i.e., determine parameters that define financial life style). As reflected in step 776-2, another calculation processing portion may perform computation to transform “pre-retirement income” and/or “pre-retirement financial life style” into target “post-retirement income” and/or target “post-retirement financial life style.” As reflected in step 776-3, a calculation processing portion may perform computation to determine optimal order of spend down of assets. The optimal order of spenddown of assets may depend on a variety of parameters, as desired. For example, in accordance with one embodiment of the invention, optimization may be based on: (A) reducing the probability of running out of assets; and/or (B) maximizing the amount of assets that one has in death.

Please note that these calculations with respect to spend down assets are a different calculation as the graded age calculation of para 0046-0047, and para 0084 makes clear that calculations of the data can be different and para 0126 provides teaches to calculating financial lifestyle for determining optimal order to spend down assets.  Therefore, the prior art teaches a first calculation and a second calculation where the first and second calculations are different.  The rejection is maintained.   
 Appellant argues that claims 12 and 17 include similar features and found in claim 1 to be allowable over the prior art references.  Appellant further states that dependent claims 2-11, 13-16 and 18-20 are allowable based on the independent claims 1, 12 and 17.  The examiner respectfully disagrees.  See response above. 
 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697     

/SUE LAO/
Primary Examiner                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.